Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the various inclined positions in claim 3, the angle of 40 degrees or less in claim 4. 

Claims 1-7,9-11,13-20, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The claim recites the child seat adjustable with regard to recline angle without reciting any structure enabling this functionality.   The claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The recitation “a child seat which is foldable within the luggage apparatus in normal mode and unfoldable in child carrying mode to be positioned on or above the top of the luggage apparatus” is confusing.  The disclosure shows the child carrying mode in which the seat is placed below the edge of portion 36/136 (the first compartment) of the luggage.   Therefore, the limitation that in child carrying mode to be positioned on or above the top of the luggage apparatus is incorrect.

Regarding claim 6, “the apparatus” has no antecedent basis.
Regarding claim 9, the recitation “optionally extendible handle” renders the claim indefinite.  It is unclear whether the structure following “optionally” being positively recited.
	
Claims 1-3, 5-7, 9-11, 13-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN (201595312), hereinafter referred as CN312.  CN 312 teaches a luggage apparatus with a top, bottom, front, rear and opposing sides, and the rear being longer than the dimension between the opposing sides, a first wheel means 25, located in the vicinity of the front and adapted to enable wheeling of the luggage apparatus in normal mode, a second wheel means 25 located in the vicinity of the rear and, in conjunction with the first wheel means, adapted to enable wheeling of the luggage apparatus in child carrying mode, a child seat (80) which is foldable within the luggage apparatus in normal mode and unfoldable in child carrying mode to be positioned on or above the top of the luggage apparatus.  In child carrying mode, the longer dimension is substantially parallel to the ground supporting the luggage apparatus and the unfolded child seat is positioned so that the center of gravity of the child seat and any child thereon is substantially between the front and the rear.
Regarding “wherein the child seat is adjustable with regard to recline angle”, note that “the child seat” comprises plural portions being adjustable with the regarding to the reclining angle, and the back seat being adjustable with regard to recline angle.

Regarding claim 5, note the bracket at about 181 and/or portion 70.
Regarding claims 9-11, and 13, note the handle is optional, i.e., it is not required by the claims.
Regarding claim 16, note the first compartment formed by portion 70 and/or 90.  Note that the claim does not required the entire seat is foldable within the frame.  Also, portion 70 is a different element from the inner portion and holding the child seat backrest element including the portion 110 of the seat
Regarding claim 23-24, note the closure has protruding portion 181 for moving inside the cavity of the frame which surrounds portion 181 for pivotal movement.

Claims 1, 2-3, 5-7, 9-11, 13-19, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waeles et al. (2119836).  Waeles teaches a device apparatus with a top, bottom, front, rear and opposing sides, and the rear being longer than the dimension between the opposing sides, a first wheel means 24, located in the vicinity of the front and adapted to enable wheeling of the luggage apparatus in normal mode, a second wheel means 24 located in the vicinity of the rear and, in conjunction with the first wheel means, adapted to enable wheeling of the luggage apparatus in child carrying mode, a child seat (39) which is foldable within the luggage apparatus in normal mode and unfoldable in child carrying mode to be positioned on or above the top of the luggage apparatus.  In child carrying mode, the longer dimension is substantially parallel to the ground supporting the luggage apparatus and the unfolded child seat is positioned so that the center of gravity of the child seat and any child thereon is substantially .
Regarding claim 15, note at least portion 39 (the backrest) is contained in the first comparmtnet (the lid).
Regarding claim 24, note that there are portions 12/33 attached to the closure engage with various cavities at the hinges of the frames at 31 and 11.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN312 or Waeles rejections, as set forth above.  It would have been obvious to one of ordinary skill in the art to provide the angle of 40 degrees or less to the ground to provide the desired inclined angle.

Claims 1, 2, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Gonzalez (6341817) in view of Stallman (7309106).  Stern-Gonzalez teaches a luggage apparatus with a top, bottom, front, rear and opposing sides, and the rear being longer than the dimension between the opposing sides, seat which is foldable within the luggage apparatus in normal mode and unfoldable in seating mode to be positioned on or above the top of the apparatus in fig. 5.  Stern-Gonzalez meets all claimed limitations except for the wheels. Stallman teaches that it is known in the art to provide wheels in a similar cooler in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide front and rear wheels to enable one wheel the device easily
Note that there is no structural differences between the claimed luggage and the cooler in Stern-Gonzalez.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI

Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733